 

Case 3:19-cv-04624-BRM-DEA Document1 Filed 02/05/19 Page 1 of 5 PagelD: 1

Charles M. Crocco, Esq.
Attorney ID# 019531996
Nelson, Fromer, Crocco & Jordan
2300 Route 66, Suite 102
Neptune, NJ 07753

Phone: {732} 774-6443

Fax: (732) 774-7155

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
MARK MCMILLIAN;
TRENTON VICINAGE
Plaintiff, :
: CIVIL ACTION NO.:
V8. : Civil Action
UNITED STATES OF AMERICA; : COMPLAINT, DEMAND FOR JURY
UNITED STATES POSTAL SERVICE; : TRIAL, AND DESIGNATION OF
HERMAN BARON; : TRIAL COUNSEL

JOHN DOE I-V; JANE DOE I-V;
ABC, Inc., fictitious names;

Defendants.

 

Plaintiff, MARK MCMILLIAN, residing at 1740 Raleigh Court, Apt. #108A, in the
Township of Ocean, County of Monmouth, in the State of New Jersey, complaining of

the defendants, hereby says:

THE PARTIES, JURISDICTION AND VENUE

 

1. The Plaintiff, MARK MCMILLIAN resides at 1740 Raleigh Court, Apt. #108A,
in the Township of Ocean, County of Monmouth and State of New Jersey.

2. The Defendant, United States of America, through its designated agency, the
United States Postal Service (“USPS”) owned a postal truck bearing License Plate
number 3308759, VIN # 1GBCS10A0P2916718, that was involved in a motor vehicle

accident on October 29, 2017.

3, Upon information and belief, defendant HERMAN BARON, was an agent

 
 

Case 3:19-cv-04624-BRM-DEA Document1 Filed 02/05/19 Page 2 of 5 PagelD: 2

Charles M. Crocco, Esq.
Attorney ID# 019531996
Nelson, Fromer, Crocco & Jordan
2300 Route 66, Suite 102
Neptune, NJ 07753

Phone: (732) 774-6443

Fax: (732) 774-7155

Attorneys for Plaintiff

Employee, and/or servant of the Defendant, United States of America, who resided at
47 Cornell Drive, Hazlet, New Jersey, at the time of the subject motor vehicle accident
and upon information and belief was a permissive user and driver of the
aforementioned postal truck owned by Defendant, United States of America and/or its
designated agency, the United States Postal Service.

4, This action is brought pursuant to the negligent acts of Defendants herein.
Jurisdiction is based upon 28 U.S.C. Section 1346(d}, commonly known as the Federal
Tort Claims Act, wherein, exclusive jurisdiction is granted for all civil actions on
claims against the United States for money damages due to personal injury caused by
the negligence of any employee or agent of the Government.

5. Verrue is laid in this judicial district pursuant to 28 U.S.C. Section 1391 (a).

CAUSE OF ACTION
COUNT ONE

6, On or about October 29, 2017, the plaintiff, MARK MCMILLIAN was
traveling west on Asbury Avenue at or near the intersection of Whitesville Road, in the
Township of Neptune, County of Monmouth, State of New Jersey.

7. At the same time and place, defendant, HERMAN BARON was the
operator of a postal truck owned by defendant, United States of America and or its
designated agency, the Unites States Postal Service.

8. At the same time and place, the defendant, HERMAN BARON, struck the
plaintiffs vehicle in the rear causing a collision to occur with plaintiffs vehicle and

causing plaintiff to sustain personal injuries.

 
 

Case 3:19-cv-04624-BRM-DEA Document1 Filed 02/05/19 Page 3 of 5 PagelD: 3

Charles M. Crocco, Esq.
Attorney ID# 019531996
Nelson, Fromer, Crocco & Jordan
2300 Route 66, Suite 102
Neptune, NJ 07753

Phone: (732) 774-6443

Fax: (732) 774-7155

Attorneys for Plaintiff

9, Upon information and belief, defendant, HERMAN BARON, was an agent,
employee, servant or permissive user of the aforementioned postal trucked owned by
defendant, United States of American and/or its designated agency, the United States
Postal Service.

10. Defendant, United States of America through its designated agency, the
United States Postal Service is vicariously liable for the acts of their agent, employees,
servants or permissive users.

11. The defendant, United States of America and its agent, employee, servant
and/or permissive user HERMAN BARON, were negligent in the operation,
maintenance, ownership and/or control of the aforementioned postal truck so as to
cause a collision to occur causing plaintiff to sustain severe bodily injuries to his left
knee and back, including but not limited to a significant tear of the lateral meniscus
of the left knee and lumbar disc bulge at L4-L5.

12. As a direct and proximate result of the negligence of the defendant,
United States of America and its agent, employee, servant and/or permissive user,
HERMAN BARON, in the operation, control, ownership and/or maintenance of their
postal truck, the plaintiff sustained severe and diverse personal injuries for which he
has incurred and will continue to incur medical expenses; loss of income; pain and
suffering, discomfort, inconvenience, emotional distress, disabilities and restrictions
on his normal daily activities; loss of quality and enjoyment of life’s pleasures, and
such further damages as will be proven at the time of trial.

13. In accordance with the requirements of the law, a Standard form 95

Claim for Damage, Injury or Death, was filed on behalf of the plaintiff in this matter in

 
 

Case 3:19-cv-04624-BRM-DEA Document1 Filed 02/05/19 Page 4 of 5 PagelD: 4

Charles M. Crocco, Esq.
Attorney ID# 019531996
Nelson, Fromer, Crocco & Jordan
2300 Route 66, Suite 102
Neptune, NJ 07753

Phone: (732) 774-6443

Fax: (732) 774-7155

Attorneys for Plaintiff

a timely fashion on November 15, 2017 and the defendant United States of American
through its designated agency, the United States Postal Services has failed to act on
the Claim.

WHEREFORE, plaintiff, MARK MCMILLIAN demands judgment against the
defendants, for damages, jointly and severally, interest, attorney's fees and costs of
suit.

SECOND COUNT

14. Plaintiff hereby repeats and realleges the allegations of the First Count of
the Complaint as though the same were fully set forth herein at length.

15. The defendant, John Doe and ABC, Inc., are fictitious names intended to
identify any and ail parties, and/or other entities whose identities are presently
unknown to the plaintiff, who together with the named defendants herein, were
responsible for, or in any way, caused or contributed to plaintiff's injuries.

16. As a direct and proximate result of the negligence of the defendants as
aforesaid, the plaintiff has suffered serious and permanent personal injuries; have
suffered and will in the future suffer great pain; has been and will in the future be
forced to expend large sums of money for medical care and attention; have lost and
will in the future lose large sums of money for wages; and have been and will in the
future be unable to attend to her usual pursuits and occupation.

WHEREFORE, plaintiff, MARK MCMILLIAN, demand judgment against the
defendants, jointly, severally or, in the alternative, for damages, interest, costs of suit,

attorney's fees and such other and further relief as this Court may deem equitable and

just.

 
 

Case 3:19-cv-04624-BRM-DEA Document1 Filed 02/05/19 Page 5 of 5 PagelD: 5

Charles M. Crocco, Esq.
Attorney ID# 019531996
Nelson, Fromer, Crocco & Jordan
2300 Route 66, Suite 102
Neptune, NJ 07753

Phone: (732) 774-6443

Fax: (732) 774-7155

Attorneys for Plaintiff

DEMAND FOR JURY TRIAL
PLEASE TAKE NOTICE that the plaintiff hereby demands a trial by jury as to all

issues raised by the within matter.

DESIGNATION OF TRIAL COUNSEL
PURSUANT to R. 4:25-4, notice is hereby given that Charles M. Crocco, Esq., is
designated as trial counsel for and on behalf of the plaintiff in the within matter.
CERTIFICATION
PURSUANT to Court Rule, I hereby certify that the matter in controversy is not
the subject of any other action or arbitration proceeding filed by the plaintiff, either

now or contemplated.
NELSON, FROMER/CROCCO & JORDAN
Attorneys for, Plainfifi

By: [ / Zo

Dated: February 1, 2019 Chartés M. Crocce, ES8q.
Attorney ID# 019531996

   

 
